Citation Nr: 1537275	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  11-02 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to December 1967.  He was awarded the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  That rating decision granted service connection for PTSD, and assigned a 30 percent disability rating, both effective October 8, 2008, the date that the Veteran filed his claim.  A January 2011 rating decision then increased the Veteran's disability rating to 70 percent, also effective October 8, 2008.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A November 2009 letter from the Veteran's VA psychologist noted that he has been treating the Veteran since August 2008.  However, the most recent VA medical records associated with the Veteran's claims file are from June 29, 2009.  In addition, the Veteran provided a February 2011 letter from social worker C.M., who wrote about the psychotherapy that she has provided the Veteran and his ex-wife/partner.  None of the records from these sessions have been provided as well.  Remand is necessary so that these records from VA and C.M. can be provided.  In addition, a new VA examination should be obtained inasmuch as the most recent one was conducted in April 2011.  

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary authorizations, request any outstanding mental health records of the Veteran, to specifically include all records from social 

worker C.M., and all VA mental health records for the period after June 29, 2009.

2.  Schedule a VA examination to evaluate the current severity of the Veteran's PTSD.  All indicated tests and studies should be performed and findings reported in detail.  The claims folder must be made available to the examiner for review prior to examination.  

3.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted, furnish a Supplemental Statement of the Case and afford the Veteran opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

